February 11, 2005


Ms. Christa Brown
P.O. Box 162714
Austin, TX 78716-2714



Mr. M. C. Carrington
Mehaffy & Weber
P. O. Box 16
Beaumont, TX 77004-0016


Mr. Richard H. Caldwell
Andrews & Kurth LLP
600 Travis, Suite 4200
Houston, TX 77002
Mr. Jack E. Urquhart
Beirne Maynard & Parsons, L.L.P.
1300 Post Oak Blvd., Suite 2500
Houston, TX 77056


Mr. N. Terry Adams
Beirne Maynard & Parsons, L.L.P.
1300 Post Oak Blvd., Suite 2500
Houston, TX 77056


Ms. Deborah A. Newman
Forman, Perry, Watkins, Krutz & Tardy, LLP
1717 St. James Place, Suite 600
Houston, TX 77056

RE:   Case Number:  03-1052
      Court of Appeals Number:  09-02-00173-CV
      Trial Court Number:  B010023-C

Style:      KATHERINE MILLS AND VERONICA EVANS, INDIVIDUALLY AND ON BEHALF
      OF ALL OTHERS SIMILARLY SITUATED
      v.
      WARNER LAMBERT COMPANY, PFIZER INC., BAYER CORPORATION, DEL
      PHARMACEUTICAL, INC., DEL LABORATORIES, INC., AND CARE TECHNOLOGIES,
      INC.

      Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced  cause.   The  Motion  for  Per
Curiam Disposition is dismissed as moot.
                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Troy S. Martin   |
|   |III                  |
|   |Mr. Pat Maloney Jr.  |
|   |Mr. Clay Dugas       |
|   |Mr. Benjamin R.      |
|   |Bingham              |
|   |Ms. Carol Anne Flores|
|   |                     |
|   |Ms. Vickie Edgerly   |